Name: Commission Regulation (EEC) No 3400/85 of 29 November 1985 amending Regulation (EEC) No 3228/85 opening a standing invitation to tender for the export of cereals held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/ 12 Official Journal of the European Communities 3 . 12. 85 COMMISSION REGULATION (EEC) No 3400/85 of 29 November 1985 amending Regulation (EEC) No 3228/85 opening a standing invitation to tender for the export of cereals held by the German intervention agency HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4), as amended by Regulation (EEC) No 1806/85 (5), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 25 November 1985 Germany notified the Commission that it wished to amend the time limit for submission of tenders under each partial invitation to tender provided by Regulation (EEC) No 3228/85 (6) ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 of Regulation (EEC) No 3228/85 is hereby replaced by the following : 'Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 4 December 1985 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 26 March 1986 . 4. The tenders shall be lodged with the German intervention agency.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . ( s) OJ No L 169, 29 . 6 . 1985, p. 73 . 6) OJ No L 307, 19 . 11 . 1985 , p. 7 .